Citation Nr: 0621352	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-39 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right wrist injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left wrist injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
December 1982.

This claim is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in December 2005.  A transcript of the hearing is of 
record.

The issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service medical records reflect that the veteran sprained 
his right hand when he fell on ice.  

2.  The RO denied service connection for right and left wrist 
disorders by decisions dated in August 1983 and November 1999 
on the basis that no disabilities were shown.  The veteran 
was notified but did not timely appeal those decisions.

2.  The RO's November 1999 decision represents the last final 
disallowance of entitlement to service connection for right 
and left wrist disorders on any basis.  

3.  In August 2003, the veteran filed the current claim 
seeking to reopen the claims of service connection.

4.  Evidence received since the RO's November 1999 decision, 
which consists of VA treatment records, including evidence of 
wrist neuropathy, and the veteran's written statements and 
sworn testimony, raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the RO's November 
1999 decision denying the claim for entitlement to service 
connection for residuals of a right wrist injury is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5103(a), 
5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

2.  The evidence submitted subsequent to the RO's November 
1999 decision denying the claim for entitlement to service 
connection for residuals of a left wrist injury is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5103(a), 
5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective in August 2001).  As the veteran filed 
his claim in August 2003, this version of 38 C.F.R. 
§ 3.156(a) is applicable in this case.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

Service medical records reflect that the veteran injured his 
right wrist in January 1978 when he slipped on ice.  The 
clinical assessment was sprained wrist.  However, the service 
separation examination revealed a normal clinical evaluation 
of his upper extremities.

Historically, the veteran filed an initial claim for right 
and left wrist disorders shortly after his discharge from 
military service, which were denied by rating decision dated 
in August 1983 on the basis that there was no evidence of a 
disability shown.  He was notified of the decision but did 
not disagree and it became final one year later.  
Subsequently, he again filed a claim for right and left 
wrists disorders, which were denied by rating decision dated 
in November 1999 on the basis that X-rays were normal and the 
evidence did not establish a relationship between the 
veteran's complaints and military service.

In August 2003, the veteran again filed the current claims.  
In a January 2004 rating decision, the RO denied the claims 
on the basis that the veteran had not submitted new and 
material evidence in support of his claims.  

Turning to the merits of the veteran's claims, the Board 
finds that the claims to reopen should be granted.  To that 
end, the Board notes that the veteran testified that he had 
undergone multiple EMG studies, which showed peripheral 
neuropathy.  A February 2003 EMG report does, in fact, 
indicate right ulnar nerve neuropathy affecting the sensory 
portion.  At the time of the diagnostic study, the physician 
related the veteran's history of a wrist injury in the past 
and noted that "this may be at the right Guyon's canal."  
It was indicated that the veteran did not have carpal tunnel 
syndrome.

The fact that the original claims were denied because the 
evidence did not show a disability but the more current 
medical evidence reflects neuropathy, of at least the right 
wrist, in addition to the physician's reference to a wrist 
injury in the past, is so significant that it must be 
considered in order to fairly decide the merits of the claims 
and raises a reasonable possibility of substantiating the 
claims.  As such, the claims are reopened.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in September 2003 and March 2004.  

Nonetheless, inasmuch as the Board is reopening the claims 
for service connection, the veteran will not be prejudiced by 
the Board's decision even if the notice and duty to assist 
provisions contained in the law have not been completely 
satisfied.  Therefore, no further action is necessary under 
the mandate of the VCAA.


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for residuals of a right 
wrist injury is reopened and the appeal is granted to this 
extent.

New and material evidence having been submitted, a claim of 
entitlement to service connection for residuals of a left 
wrist injury is reopened and the appeal is granted to this 
extent.


REMAND

Having determined that the claims for entitlement to service 
connection should be reopened, the Board finds that a remand 
is appropriate.  Specifically, while neuropathy has been 
reported in an EMG, there is no medical nexus opinion between 
the veteran's fall in service and his current complaints.  
Therefore a medical opinion is properly to be obtained.

Moreover, a determination should be made as to whether there 
has been recent medical care, and whether there are any 
additional records that should be obtained.  Further, to 
maintain the claims on the proper procedural grounds, the 
veteran should be notified of his rights, with respect to 
service connection claims, under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims for service 
connection, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claims.

2.  Obtain outpatient treatment records 
related to the claims on appeal from the 
Central Alabama VA Health Care System, 
dated from December 2003 to the present.

3.  The veteran should be scheduled for 
the appropriate VA examination for an 
examination and medical opinion regarding 
the relationship between his complaints 
of right and left wrist pain and active 
military duty.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination.  In responding to 
these questions, the examiner should 
indicate the degree to which the opinion 
is based upon the objective findings of 
record as opposed to the history as 
provided by the veteran.

Specifically, the examiner is requested 
to express an opinion as to the following 
questions:

*	Does it appear that the veteran 
experienced chronic residuals of 
either the right or left wrist as a 
result of the in-service fall?
*	Does the record establish that it is 
more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
veteran's current complaints 
associated with the right and left 
wrists had their onset during service 
or are in any other way causally 
related to service?
*	Are the current findings consistent 
with an in-service injury, as alleged? 
	
4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


